Title: To Alexander Hamilton from William Ellery, 21 November 1791
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] November 21, 1791. “On the 19th. instant I recd. your letter of the 10th. authorizing me to receive, in payment of Duties, the Notes of the Bank of Providence, payable in Specie on Demand, advising me that you have requested the President of that Institution to furnish me with checks, expressing your wish that I should ‘Transmit once in every week to the Bank of Providence such monies as appear as the balance of my weekly returns, after defraying the expences of my Office, paying the other Officers &ca., and directing me to retain any monies necessary to pay such of the Bills undermentioned in that letter, as are not taken up.’ All the Bills or draughts undermentioned in said Letter have been paid. The manner in which I am to transmit the monies referred to I presume have been, or will be pointed out. The communication by water between this Town and the Town of Providence is interrupted by ice a great part of the Winter, and the balance of weekly returns remaining in my hands after defraying the expenses mentioned, may some times be too heavy to be carried by the Post on horse-back; and I suppose that the United States are not to pay the expence of transportation. In your Circular Letter of the 14 Oct. 1789 a copy of which was transmitted to me, the Collectors are to exchange, under a restriction, any Specie which may, at any time, be in their hands for the Notes of the Banks of North America and New york. Is such exchange to be continued? and am I to exchange Specie for the Notes of the bank of Providence?…”
